Exhibit 10.2

[date]

[Name]

[Address]

[Address]

Dear [Name]:

I am pleased to inform you that on [date] the Compensation Committee
(“Committee”) of the Board of Directors of National Fuel Gas Company (the
“Company”) granted to you (the “Grantee”) a stock appreciation right, under the
National Fuel Gas Company 1997 Award and Option Plan, as amended (the “Plan”),
in respect of an aggregate of [number] shares of the Company’s Common Stock,
$1.00 par value (the “Common Stock”).

Your new stock appreciation right is described in the balance of this letter
agreement (“Award Notice”). The Plan and the Committee’s Administrative Rules
(“Rules”) govern the operation of the Plan, as well as the terms and conditions
of your stock appreciation right granted under the Plan, and are incorporated
herein by reference.

 

1. Base Price, Vesting Schedule and Date Exercisable

The base price (“Base Price”) of your stock appreciation right is [price] per
share (which is the Fair Market Value of the Common Stock on the date of grant).
Except as otherwise specified in the Plan or this Award Notice, and except as
determined by the Committee, your stock appreciation right shall vest in three
installments on the first, second and third anniversaries of the date of grant,
and shall become exercisable in whole or in part on the third anniversary of the
date of grant, as detailed in the following schedule:

 

Incremental Number of Shares Subject to SAR

  

Vesting Date

  

Date Exercisable

[number]

   [first anniversary of date of grant]    [third anniversary of date of grant]

[number]

   [second anniversary of date of grant]    [third anniversary of date of grant]



--------------------------------------------------------------------------------

[Name]

Page 2

[Date]

 

[number]

  

[third anniversary of date of grant]

  

[third anniversary of date of grant]

Once this stock appreciation right has become exercisable, it may be exercised
in whole at any time and in part from time to time until the date of termination
of the Grantee’s rights hereunder; provided, that in no event shall this stock
appreciation right be exercisable in whole or in part after [tenth anniversary
of date of grant]. The exercise of this stock appreciation right is not
conditioned upon attainment of performance goals.

 

2. Restriction on Exercise

Notwithstanding any other provision hereof, this stock appreciation right shall
not be exercised if at such time such exercise or the delivery of certificates
representing shares of Common Stock purchased pursuant hereto shall constitute a
violation of any rule of the Company, any provision of any applicable Federal or
State statute, rule or regulation, or any rule or regulation of any securities
exchange on which the Common Stock may be listed.

 

3. Payment Upon Exercise

This stock appreciation right may be exercised with respect to all or any part
of the shares of Common Stock then subject to such exercise pursuant to whatever
procedures may be adopted from time to time by the Company. Upon the exercise of
this stock appreciation right, in whole or in part, the Grantee shall be
entitled to receive from the Company a number of shares of Stock equal in value
to the excess of the Fair Market Value (on the date of exercise) of one share of
Stock over the Base Price, multiplied by the number of shares in respect of
which the stock appreciation right is being exercised. The number of shares to
be issued shall be calculated on the basis of the Fair Market Value of the
shares on the date of exercise, with any fractional share being payable in cash
based on the Fair Market Value on the date of exercise.

 

4. Termination of Employment

In the event your employment with the Company or its Subsidiaries terminates,
then, depending upon the circumstances of the termination, this stock
appreciation right may become exercisable prior to [third anniversary of date of
grant], may remain exercisable after your termination date, or may be
terminated, as set forth in the Plan and the Rules.

 

5. Adjustments in Common Stock

In the event of a Common Stock dividend, Common Stock split, merger,
consolidation, reorganization, recapitalization or other change in the corporate
structure, appropriate adjustments shall be made by the Board or the
Compensation Committee of the Board in the number of shares, class or classes of
securities and the base price per share applicable in respect to the stock
appreciation rights subject to this Agreement. The Board or the Compensation
Committee shall, in its discretion, determine the manner in which any adjustment
pursuant to the immediately preceding sentence shall be effected, with the
purpose and intent of avoiding any diminution or infringement of the Grantee’s
rights hereunder by reason of any of the events referenced in such sentence.



--------------------------------------------------------------------------------

[Name]

Page 3

[Date]

 

 

6. Non-Transferability of Stock Appreciation Right

The Grantee has no right to assign or transfer this stock appreciation right,
except by will, by the laws of descent and distribution, or as otherwise
permitted in the Plan or the Rules. During the lifetime of the Grantee this
stock appreciation right may be exercised only by him or her (unless otherwise
determined by the Board or the Committee).

 

7. Authority of Committee

The Committee has the authority to interpret the Plan and all stock appreciation
rights granted thereunder, to establish rules and regulations relating to the
Plan and to make all other determinations it believes necessary or advisable for
the administration of the Plan. The scope of the Committee’s authority is more
fully described in the Plan. All determinations and actions of the Committee are
final, conclusive and binding on you.

 

8. Miscellaneous

(a) This stock appreciation right (i) shall be binding upon and inure to the
benefit of the Company (and its successors and assigns) and you (and your heirs,
legal representatives and estate), and (ii) shall be governed by the laws of the
State of New York, and any applicable laws of the United States. No contract or
right of employment shall be implied by this stock appreciation right.

(b) This stock appreciation right may be unilaterally amended or modified by the
Committee, as permitted by the Plan or the Rules, to the extent it deems
appropriate, but may not be amended or modified without your consent if such
amendment or modification is adverse to you. Except as otherwise provided in the
preceding sentence, this stock appreciation right may not be amended or
modified, nor may any term or condition, or breach of any term or condition, be
waived, except in writing signed by the person or persons sought to be bound by
such amendment, modification or waiver. Any waiver of any term or condition or
breach thereof shall not be a waiver of any other term or condition, or of the
same term or condition for the future, or of any subsequent breach.

(c) If this stock appreciation right is assumed or a new stock appreciation
right is substituted therefor in any corporate reorganization (including, but
not limited to, any transaction of the type referred to in Section 424(a) of the
Internal Revenue Code of 1986, as amended), employment by such assuming or
substituting company or by a parent company or a subsidiary thereof shall be
considered for all purposes of this stock appreciation right to be employment by
the Company.

(d) In consideration of the Grantee’s privilege to participate in the Plan, the
Grantee agrees (i) not to disclose any trade secrets of, or other
confidential/restricted information of the Company to any unauthorized party,
(ii) not to make any unauthorized



--------------------------------------------------------------------------------

[Name]

Page 4

[Date]

 

use of such trade secrets or confidential or restricted information during his
or her employment with the Company or its Subsidiaries or after such employment
is terminated, and (iii) not to solicit any then current employees of the
Company or any other subsidiaries of the Company to join the Grantee at his or
her new place of employment after his or her employment with the Company or its
Subsidiaries is terminated.

(e) This Award Notice, together with the Plan and the Rules, constitutes the
entire agreement between the parties with respect to the subject matter hereof.
You hereby acknowledge that you have been provided with a copy of the Plan and
the Rules, and understand the terms and conditions of these documents and of
this Award Notice. In the event of any conflict between this Award Notice and
the terms of the Plan and the Rules, the Plan and the Rules will govern and
control.

(f) In the event of the invalidity of any part or provision of this agreement,
such invalidity shall not affect the enforceability of any other part or
provision hereof.

 

9. Tax Withholding

The Grantee agrees that upon exercise of the stock appreciation right evidenced
hereby, in whole or in part, any and all applicable income, employment or other
tax withholding shall be satisfied at the minimum required level using shares of
Common Stock otherwise deliverable upon exercise of such stock appreciation
right. The number of shares to be withheld shall be determined by the Company in
accordance with the policies and procedures in effect from time to time under
the Plan applicable with respect to stock withholding.

 

10. Securities Law Requirements

The Company shall not be required to issue shares upon the exercise of this
stock appreciation right unless and until (a) such shares have been duly listed
upon each stock exchange on which the Company’s Stock is then registered and
(b) a registration statement under the Securities Act of 1933 with respect to
such shares is then effective. The Board may require the Grantee to furnish to
the Company, prior to the issuance of any shares of Common Stock in connection
with the exercise of this stock appreciation right, an agreement, in such form
as the Board may from time to time deem appropriate, in which the Grantee
represents that the shares acquired by him upon such exercise are being acquired
for investment and not with a view to the sale or distribution thereof.

 

11. Stock Appreciation Right Subject to Plan and Rules

This stock appreciation right shall be subject to all the terms and provisions
of the Plan and the Rules and the Grantee shall abide by and be bound by such
terms and provisions and all rules, regulations and determinations of the Board
or the Committee now or hereafter made in connection with the administration of
the Plan. Capitalized terms not otherwise defined herein shall have the meanings
set forth for such terms in the Plan or the Rules.



--------------------------------------------------------------------------------

[Name]

Page 5

[Date]

 

 

12. American Jobs Creation Act

In addition to amendments permitted by Section 8(b) above, amendments to this
Agreement may be made by the Company, without the Grantee’s consent, in order to
ensure compliance with the American Jobs Creation Act of 2004. And, further,
amendments may be made to the Plan to ensure such compliance, which amendments
may impact this Agreement.

If the foregoing is acceptable to you, kindly acknowledge your acceptance by
signing both originals of this letter and returning one to [Company Secretary].

 

Very truly yours, NATIONAL FUEL GAS COMPANY By:       [Name]   [Title]

ACCEPTED AND AGREED TO

this             day of                 ,             

 

 

     

Grantee